DETAILED ACTION

Acknowledgement


This action is in response to the amendment filed on 09/30/2021.


Status of Claims


Claims 18, 21-25, 28, 31-33, and 37 have been amended. 
Claims 18-39 are now pending.

Response to Arguments

Claim objections are withdrawn in light of amendments.
The 35 U.S.C. 112(b) rejection of claims 38 and 39 is withdrawn in light of the amendments to claims 18 and 28.
Applicant's arguments filed on 09/30/2021 regarding the 35 U.S.C. 103 rejection of claims 18-39 have been fully considered. The Applicant argues that combining Haines with Smith does not arrive at the conversational tool of claim 18-21, 24-28, and 39 nor the non-transitory computer-readable storage medium of claims 28-31, 33-36, and 38.
The Examiner respectfully disagrees. The combination of Smith and Haine teach every element/feature recited in independent claims 18 and 28. As shown through the claim mapping, Smith teaches a system in Figs. 1 and 2 that provides sales information and insights to customers through a conversational interface in response to conversational questions posed by users. The conversation includes an input (e.g. text 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation - 35 USC § 112

As per The following is a quotation of 35 U.S.C. 112(f):


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 18-22, 28, and 30-32 limitations refer to a business summary module, a business metrics detail module, a business metrics contributing factor module, a user responsible module, and a collaboration initiation module. The modules are illustrated in Figs. 7-15 and are described in the Applicant’s specification paragraph [0070] as “ these modules are merely segregated based on their function for the sake of description and represent computer hardware and/or executable software code which is stored on a computer-readable medium for execution on appropriate computing hardware”. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-21, 24-31, 33-36, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2018/0012163 A1) in view of Haine et al. (US 2014/0100846 A1).
As per claim 18 (currently amended), Smith teaches a business analytics conversational tool comprising (Smith e.g. A method and system for providing sales 
Smith teaches a device comprising a communication channel; (Smith e.g. A system providing responses to a natural language query comprising a computing device (i.e. communication channel) configured to input into an interface a natural language query created by a merchant, and a processing server [0007]. The merchant 104 may enter the natural language query 106 into a computing device such as a smartphone, a tablet computer, a laptop computer , a personal computer, or a similar device ( e.g. , smart television , wearable device ) that is in communication with the processing server 102 [0022].)
Smith teaches a natural language processor (NLP); (Smith e.g. Fig. 2 Natural Language Processor 224, A natural language processor 224 is utilized by the processing server 102 to process the query 106 and derive at least one intent and at least one entity from the query 106 [0055].)
Smith in view of Haine teach a fulfillment application program interface (F-API), the F-API comprising a business summary module, a business metrics detail module and a business metrics contributing factor module, a database application program interface (D-API); and 
Smith teaches a processing server (i.e. F-API) that includes a querying module 214 (i.e. D-API) and calculation module (i.e. a business summary module) (Smith e.g.  Figs. 1-2, The processing server 102 may also include a processing device. The processing device may include and/or be comprised of a plurality of engines and/or modules specially configured to perform one or more functions of 
Smith does not explicitly teach a business metrics detail module and a business metrics contributing factor module.
However, Haine teaches a story page (i.e. module) that provides business metrics detail and a business metrics contributing factor (Haine e.g. Fig. 1, Haine teaches a business metric monitoring  system 150 that monitors business metric conditions in one or more data sources 110 (Fig. 1 and [0046]). Fig. 3 is an exemplary business metric condition alert 310 and shows navigation to a story page [0068]. From the alert, the reader can navigate to a story page that presents additional detail and allows further navigation within the data. Additional details presented can include a drill down synopsis, strategies for overcoming a negative condition, links to discussions within the organization about the condition, options for sharing the condition, working collaboratively on the condition, or the like [0008]. Figs. 5-6 and 21-22 are example story pages that provide additional business metric details. Fig. 5 story page can provide tools for further navigating within the data, taking action, collaborating with others, and the like [0088]. A 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Smith’s insight tools to include a business metric details and contributing factors as taught by Haine in order to glean quick color on the situation and its root causes as well as to explore possible solutions (Haine e.g. [0099]).
Smith teaches a business management database; (Smith e.g. Fig. 1 Merchant System 114. The processing server 102 may access external data sources including merchant systems 114 [0029]. The merchant 104 may user merchant accounting software on the merchant server 114 to store information from sales [0031].)
wherein: 
Smith teaches the NLP receives an oral query from a user through the communication channel
Smith teaches the NLP deduces an intent of the oral query; (Smith e.g. Figs. 1-2, Entry of the natural language query may occur through voice recognition (i.e. oral query) [0024]. A natural language processor 224 is utilized by the processing server 102 to process the query 106 and derive at least one intent and at least one entity from the query 106 [0055].)
Smith teaches the NLP communicates the intent to the F-API; (Smith e.g. Figs. 1-2, A natural language processor 224 is utilized by the processing server 102 (i.e. F-API) to process the query 106 and derive at least one intent and at least one entity from the query 106 [0055].) 
Smith teaches the F-API communicates a request for data associated with the intent to the database via the D-API; (Smith e.g. Using the intent and entity derived from the natural language query 106 along with the merchant identifier, the processing server 102 (i.e. F-API) retrieves a plurality of transaction data entries 212 from the transaction database 210 [0026]. The processing server 102 includes a querying module 214 (i.e. D-API) that may utilize the at least one intent and entity obtained from the natural language query 106 to execute queries on databases 206, 210 to identify sets of information [0045]. The querying module 214 may employ any appropriate API to obtain the desired information from the external data sources 110 and additional databases 226 [0046].)
Smith teaches the D-API communicates the data associated with the intent to the F-API; (Smith e.g. The querying module 214 (i.e. D-API) may utilize the at least one intent and entity obtained from the natural language query 106 to execute queries on databases 206, 210 to identify sets of information. The 
Smith teaches the F-API converts the data associated with the intent to conversational form and sends the conversational form for voice output through the communication channel; and (Smith e.g. Figs. 1-2, The processing server 102 (i.e. F-API) also includes a natural language response module 218. The natural language response module 218 generates a natural language response 108 based on the result of the calculation by the calculation module 216 [0048]. To provide the response to the merchant 104 in a conversational manner, a natural language response 108 is generated from the response by the processing server 102 (i.e. F-API). The interface through which the merchant 104 entered the natural language query 106 is utilized to provide the natural language response 108 [0034]. The natural language response 108 is received by the computing device being used by the merchant 104. In some embodiments, the natural language response 108 is received by an alternate device such as a voice natural language response by way of a voice telephone call [0034].)
Smith does not explicitly teach, however, Haine teaches the business metrics contributing factor module is configured to provide business details of a business metric that is performing under a projected target thereof, the business metric selected by the business summary module or the business metrics detail module.  
 (Haine e.g. Fig. 3, Enterprise data sources can be monitored to detect business metric conditions and alerts can be generated [0007]. A business metric condition can include above target, above target plus tolerance, below target, below target minus tolerance, above company average, etc. [0207]. An alert 310 is displayed that comprises a natural language description 312 of the associated alert condition in headline format (i.e. business summary) [0068]. For example, Fig. 20 headline page provides a metric comparison to a target (e.g. 12% higher than your group’s target rate) (i.e. performing under a projected target). The alert can provide additional information and functionality that is called a “story page” [0070].  The story page 320 can comprise further detail about the business metric condition and include a rich description of the business metric condition for better understanding what is described in the headline ([0071] and [0076]). Details include a drill down synopsis, strategies for overcoming a negative condition (i.e. business metric details), etc. [0008]. A section for describing the possible causes of the metric condition (i.e. business metric contributing factor) can also be included [0093].) 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Smith’s insight tools to include a business metric details and contributing factors as taught by Haine in 
As per claim 28 (currently amended), Smith teaches a non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to (Smith e.g. Fig. 8 The processing server of FIG. 1 may be implemented in the computer system 800 using hardware, software, firmware, non-transitory computer readable media having instructions stored thereon, or a combination thereof and may be implemented in one or more computer systems or other processing systems [0100].): 
Smith teaches receive, by a natural language processor (NLP), an oral query from a user through a communication channel; (See claim 18e for response.)
Smith teaches deduce, by the NLP, an intent of the oral query; (See claim 18f for response.)
Smith teaches communicate, by the NLP, the intent to a fulfillment application program interface (F- API) (See claim 18g for response.), Smith in view of Haine teach the F-API comprising a business summary module, a business metrics detail module and a business metrics contributing factor module (See claim 18c for response.), 
Smith teaches communicate, by the F-API, a request for data associated with the intent to a database via a database application program interface
Smith teaches communicate, by the D-API, the data associated with the intent to the F-API; (See claim 18i for response.)
Smith teaches convert, by the F-API, the data associated with the intent to a conversational form; (See claim 18j for response.)
Smith teaches send, by the F-API, the conversational form for voice output through the communication channel (See claim 18j for response.); and 
Smith in view of Haine teach provide, by the business metrics contributing factor module, business details of a business metric that is performing under a projected target thereof, the business metric selected by the business summary module or the business metrics detail module. (See claim 18k for response.)
As per claims 19 and 29 (previously presented), Smith in view of Haine teach the tool of claim 18 and computer-readable storage medium of claim 28, Smith teaches wherein the NLP further deduces one or more entities associated with the intent that are subsequently communicated to the F-API. (Smith e.g. Fig. 2, The processing server (i.e. F-API) includes a receiving device configured to receive the natural language query being input into the computing device being used by the merchant, where the merchant is associated with a merchant identifier, a natural language processor configured to derive at least one intent and at least one entity [0007].)
As per claims 20 and 30 (previously presented), Smith in view of Haine teach the tool of claim 18 and computer-readable storage medium of claim 28, Smith teaches wherein the business summary module is configured to provide a list of up-to-date business metrics and a current performance of each business metric in relation to a target of the business metric. (Smith e.g. The processing server 102 may also include a calculation module 216 (i.e. business summary module) that may be configured to calculate, in accordance with an analytical model, useful information responsive to the natural language query 106 [0047].The calculation module 216 may execute calculations to identify specific trends or transactions such as calculations to determine if the day's sales are lower than historical sales [0047]. The processing server 102 may utilize the transaction data and other data sources 116 to identify metrics based on the current status of the merchant 104, such as with respect to both the market performance of the merchant 104 and demographics of the consumer base of the merchant 104 [0035]. The calculation module updates the calculated response based on the triggering threshold and the updated identified set of the plurality of transactions [0008]. If the current metrics of the merchant 104 are different from the compared metrics by a predetermined threshold (e.g., one or more standard deviations, a percentage, etc.) (i.e. target), then the processing server 102 may provide the merchant 104 with a proactive alert [0035]. The proactive alert includes the merchant's current status and the difference between the merchant's current status and the compared metric(s) [0035].)
As per claims 21 and 31 (currently amended) Smith in view of Haine teaches the tool of claim 18 and computer-readable storage medium of claim 28, Haine teaches wherein the business metrics detail module (Haine e.g. Fig. 3 Alert 310 include story page 320 (i.e. business metrics detail).) is configured to: 
Smith teaches provide current performance of the business metric selected by the user or the business summary module; (Smith e.g. Figs. 1-2, The processing server 102 may also include a calculation module 216 (i.e. 
Smith teaches compare the current performance with a target of the business metric; and (Smith e.g. The processing server 102 may compare these metrics with prior performance of the merchant 104, one or more related merchants, the market industry of the merchant 104, a geographic area that includes the merchant 104 , etc. (i.e. targets) [0035]. If the current metrics of the merchant 104 are different from the compared metrics by a predetermined threshold (e.g., one or more standard deviations, a percentage, etc.) , then the processing server 102 may provide the merchant 104 with a proactive alert [0035].)
Smith teaches provide a future projection of the business metric. (Smith e.g. Figs. 1-2, The processing server 102 may provide predictions of future performance in response to the natural language query 106 [0033]. The processing server 102 may also include a predictive module 228 that may use one or more predictive models in making predictions, which may be generated based on data trends as analyzed by the modules and engines of the processing server 102 [0051]. The natural language query 106 may request a prediction. In such instances, the calculation module 216 may utilize the predictive module 228, which 
As per claims 24 and 33 (currently amended), Smith in view of Haine teach the tool of claim 18 and computer-readable storage medium of claim 28, Smith teaches wherein the intent is selected from a question, a command to get data and a response. (Smith e.g. Fig. 1, The natural language query 106 allows for the merchant 104 to interact with the processing server 102 in a conversational manner (e.g. "What were my sales last Friday?" and "How are my sales this year compared to last year?").  The system 100 contemplated here is able to extract the relevant intents and entities from queries 106 entered by the merchant through natural language processing [0023]. The derived intent can include a scheduled task for monitoring the plurality of transaction data entries [0006]. For example, such a natural language query 106 may be “Send me a message if today's sales are 20 % lower than historical values [0034].)
As per claims 25 and 34 (currently amended), Smith in view of Haine teach the tool of claim 18 and computer-readable storage medium of claim 28, Smith teaches wherein the device is a laptop, a tablet, a smartphone or a smart speaker. (Smith e.g. The merchant 104 may enter the natural language query 106 into a computing device such as a smartphone, a tablet computer, a laptop computer, a personal computer, or a similar device (e.g., smart television, wearable device ) that is in communication with the processing server 102 [0022].)
As per claims 26 and 35 (previously presented), Smith in view of Haine teach the tool of claim 18 and computer-readable storage medium of claim 28, Smith teaches wherein the device further comprises a screen and the F-API further converts the data associated with the intent to a visualized form for presentation on the screen. (Smith e.g. Computing device include a smartphone, a tablet computer, a laptop computer, a personal computer, or a similar device ( e.g. , smart television , wearable device ) that is in communication with the processing server 102 [0022]. The Examiner submits that the computing devices listed include a display screen. The natural language response 108 may include a graphical representation of the annual sales increase derived from transaction data entries so that consideration by the merchant 104 may be facilitated [0037].)
As per claims 27 and 36 (previously presented), Smith in view of Haine teach the tool of claim 26 and computer-readable storage medium of claim 28, Smith teaches wherein the visualized form is a text, a graph, a chart or a table. (Smith e.g. Fig. 1, The natural language response 108 considered by the merchant 104 may include audio, graphical, textual, or other types of information the system 100 considers useful for understanding the calculated response [0037].)
As per claims 38 and 39 (previously presented), Smith in view of Haine teach the computer-readable storage medium of claim 28 and tool of claim 18, Smith teaches wherein the oral query is classified into one of a business summary category, a metrics detail category, a metric contributing factor category, a user responsibility category and a collaboration initiation category. (Smith e.g. A natural language processor 224 is utilized by the processing server 102 to process the query 106 and derive at least one intent and at least one entity from the query 106 [0055]. The at least one derived intent includes one of a performance metric, a comparison metric, a 
Claims 22 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2018/0012163 A1) in view of Haine et al. (US 2014/0100846 A1) and in further view of Tien et al. (US 2013/0311904 A1).
As per claims 22 and 32 (currently amended), Smith in view of Haine teach the tool of claim 18 and computer-readable storage medium of claim 28, wherein the F-API further comprises a user responsible module and a collaboration initiation module, wherein the user responsible module is configured to: 
Smith teaches a processing server (i.e. F-API) in Figs. 1-2.
Smith does not explicitly teach that the processing server (i.e. F-API) further comprises a user responsible module and a collaboration initiation module.
However, Haine teaches a collaboration initiation module (Haine e.g. The monitoring system 150 can interact with additional systems 180, such as productivity, email, collaboration, social networking, or other communication software systems [0047]. From the alert, the reader can navigate to a story page that presents additional detail and allows further navigation within the data. Additional details presented can include a drill down synopsis, strategies for overcoming a negative condition, links to discussions within the organization about the condition, options for sharing the condition, working collaboratively on the condition, or the like [0008]. Communication and collaboration 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Smith’s insight tools to include a communication and collaboration option as taught by Haine in order to enable users to work collaboratively on the condition (Haine e.g. [0008]).
Smith nor Haine teach a user responsible module.
However, Tien teaches a user responsible module (Tien e.g. Fig. 1, Tien teaches a real-time collaborative environment using performance metric applications, where questions and concerns about data being analyzed can be immediately discussed [0005]. FIG. 5 illustrates a screenshot of a dropdown menu for collaborative actions associated with a scorecard application [0050]. The dropdown menu may be activated in response to a selection of a metric (e.g. a KPI) and include an indication of a metric owner (KPI Owner: Jeff Wang). The dropdown menu may include personal information about the owner such as availability information 592 and office information [0051]. The personal information of the metric owner may be retrieved from a contacts database of the electronic mail application 720 (Fig. 7 and [0062]).)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Smith in view of Haine’s insight tools to include a user responsible module as taught by Tien in order to enable users to exchange information, talk, hold video conference, an perform other forms of collaboration about the performance metrics (Tien e.g. [0030]).
Smith in view of Haine does not teach, however, Tien teaches provide a name of an individual to address a subset of the business metric that is performing under the projected target thereof; and (Tien e.g. Fig. 5 dropdown menu may be activated in response to a selection of a metric (e.g. a KPI) and include an indication of a metric owner (KPI Owner: Jeff Wang). The dropdown menu may include personal information about the owner such as availability information 592 and office information [0051]. Fig. 7 Panel 730 of the user interface provides details about the metric owner (e.g. contact information), as well as metric view 732 displaying status of the metric with the previous periods score [0062]. Fig. 7 metric view 732 shows that Paul West (i.e. owner) assigned metric is “slightly off target”.)
Smith in view of Haine do not explicitly teach, however, Tien teaches send a communication to the individual; (Tien e.g. Figs. 5 and 7, Fig. 5 dropdown menu include an indication of a metric owner (KPI Owner: Jeff Wang) and include personal information about the owner such as availability information 592 and office information [0051]. Available collaboration options include phone call 593, email 594, and live meeting 595. Other options such as video conference, instant messaging, and so on may also be provided [0052].)
Smith in view of Haine wherein the collaboration initiation module is configured to initiate collaboration between individuals to address the subset. (Haine e.g. Fig. 5, From the alert, the reader can navigate to a story page that presents additional detail and allows further navigation within the data. Additional details presented can include a drill down synopsis, strategies for 
Claims 23 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2018/0012163 A1) in view of Haine et al. (US 2014/0100846 A1) and in further view of Katz et al. (US 2002/0138316 A1).
As per claims 23 and 37 (currently amended) Smith in view of Haine teach the tool of claim 18 and computer-readable storage medium of claim 28, Smith in view of Haine and Katz teach wherein the business management database is integrated with a supply chain planning platform that provides forecasting scenarios and analytics using data that is current with the oral query. 
Smith teaches a business management database that uses data that is current with the oral query (Smith e.g.  Fig. 1 Merchant System 114. The processing server includes a receiving device configured to receive the natural language query being input into the computing device being used by the merchant [0007]. Entry of the natural language query may occur through voice recognition (i.e. oral query) [0024]. The processing server 102 may access external data sources including merchant systems 114 [0029]. The merchant 104 may user merchant accounting software on the merchant server 114 to store information from sales [0031].)
Smith in view Haines do not explicitly teach wherein the business management database is integrated with a supply chain planning platform that provides forecasting scenarios and analytics.

The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Smith in view of Haine insight tool to include integration with a supply chain planning platform as taught by Katz in order to enable users to access, analyze, evaluate, and execute operations in order to make strategic and tactical decisions about operations based on the range of available data (Katz e.g. [0041]).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624